Citation Nr: 1121774	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  10-00 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus type II with bilateral cataracts from August 20, 2007 to March 13, 2009, and a rating in excess of 40 percent from March 14, 2009, forward.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which established entitlement to service connection for diabetes mellitus type II, and assigned a 20 percent disability rating.  Subsequently, in a November 2009 rating decision, the RO increased the Veteran's disability rating for diabetes mellitus to 40 percent, effective March 14, 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of an initial disability rating in excess of 20 percent for diabetes mellitus type II with bilateral cataracts from August 20, 2007 to March 13, 2009, and a rating in excess of 40 percent from March 14, 2009, forward.

Initially, the Board finds that a remand is necessary to obtain any outstanding VA and private treatment records with respect to the Veteran's diabetes mellitus.  On the April 2008 Notice of Disagreement, the Veteran stated that his diabetes mellitus was not under control.  Additionally, the Veteran reported that he had an appointment with his diabetes doctor on April 23, 2008.  However, the most recent private medical records contained in the Veteran's claims file are dated March 2008.  Additionally, though the VA claims file contains VA treatment records through September 2009, it is unclear whether the Veteran continued to seek any treatment at VA for his condition after that time.  As these VA and private treatment records may contain information pertinent to his claims, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran should be contacted to provide any additional treatment records in his possession or authorize VA to obtain those records on his behalf. 

Furthermore, the Board finds that the March 2009 VA examination is too remote in time to address the current severity of the Veteran's service-connected diabetes mellitus.  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Significantly, it is not clear how often the Veteran seeks treatment from his diabetic care provider or if he is experiencing any complications from this condition.  Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent, and severity of his diabetes mellitus.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should obtain any available outstanding VA treatment records dated from September 2009 to the present.  Any response received should be memorialized in the Veteran's claims file.  Additionally, the AMC/RO should contact the Veteran and request that he provide a completed release form (VA Form 21- 4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for diabetes mellitus.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Schedule the Veteran for an appropriate VA diabetes mellitus examination to assess the current nature and severity of his service-connected diabetes mellitus and any associated complications.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.

The examiner is requested to provide an opinion as to whether the Veteran requires a) insulin, b) restricted diet, and c) regulation of activities with d) episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year OR twice a month visits to a diabetic care provider.

The examiner is also requested to provide an opinion as to whether the Veteran's diabetes requires a) more than one daily injection of insulin, b) restricted diet, and c) regulation of activities (avoidance of strenuous occupational and recreational activities) with d) episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year OR weekly visits to a diabetic care provider.  The examiner should also indicate whether the Veteran experienced progressive loss of weight and strength.

Additionally, the examiner should describe what, if any, complications attributable to the Veteran's service-connected diabetes mellitus exist, and should specifically describe the nature and severity of each such complication.  If the Veteran does not suffer any such complication(s) as a result of his diabetes mellitus, the examiner should so state.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claim, considering all applicable laws and regulations.  Thereafter, the AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


